DETAILED ACTION
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,303,964. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application recites similar features and limitations as the patented application.

Present Application 17/714,650
Patent 11,303,964
1. A system comprising: 
one or more processing devices; and 
memory communicatively coupled with and readable by the one or more processing devices and having stored therein processor-readable instructions which, when executed by the one or more processing devices, cause the one or more processing devices to perform operations comprising: 
receiving one or more user specifications indicative of one or more media content events; 
identifying one or more media content events corresponding to the one or more user specifications; 
identifying different content sources that provide access to a first media content event of the one or more media events identified as corresponding to the one or more user specifications; 
causing presenting on a display controlled by the media device of a listing that indicates one or more media content events identified as corresponding to the one or more user specifications; 
receiving one or more user selections for accessing the first media content event from a selected content source from the different content sources that provide access to the first content event, and, consequent to one or more user selections facilitating presentation of the first media content event; 
learning one or more commands from the one or more user selections for accessing the first media content event from the selected content source, where the selected content source is learned to be a preferred content source; 
receiving at least one subsequent user selection corresponding to a second media content event; and 
responsive to the at least one subsequent user selection, performing one or more learned operations associated with accessing the second media content event, where the one or more learned operations comprise using the learned one or more commands to facilitate access to the second media content event from the selected content source.
1. A method of indicating media content event access options that may be used by a media device to access at least one media content event, the method comprising: 
receiving a plurality of user specifications of media content events, where each user specification of the plurality of user specifications identifies a respective media content event of the media content events for current access and/or future access via the media device; 
responsive to each user specification of the plurality of user specifications, storing respective queue data specifying the respective media content event in a content queue that is persistently maintained by the media device to facilitate subsequent access to the content queue via a watch list interface; 
subsequent to the storing the queue data in the content queue: 
updating the queue data with specifications of one or more of different content sources that provide access to at least one media content event of the media content events, where the updating is based at least in part on learned commands; and 
causing presenting on a display controlled by the media device of a first listing that indicates the media content events based at least in part on the content queue; 
receiving a user input that corresponds to a selection of one of the media content events indicated on the first listing; and
prior to the presenting the first listing on the display controlled by the media device, receiving a plurality of user selections for accessing other ones of the media content events, and learning commands from the plurality of user selections for accessing the other ones of the media content events, the learning comprising learning a most often used content source that provides access to the other ones of the media content events, wherein the most often used content source is learned to be a preferred content source; 
causing presenting on the display controlled by the media device of a second listing that indicates access information for at least a plurality of the different content sources that provide access to the selected one of the media content events, and, for at least one content source of the plurality of the different content sources indicated with the second listing, causing presenting on the display first access information that informs a user that the selected one of the media content events is scheduled for a broadcast to the media device at a future time; 
identifying the preferred content source from the plurality of the different content sources that provide access to the selected one of the media content events; and 
indicating on the second listing the most often used content source as the preferred content source that provides access to the selected one of the media content events.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US 2005/0246739) in view of Angiolillio et al. (US 2007/0250861).

Claim 1, Davidson teaches a system comprising: 
one or more processing devices (fig. 1); and 
memory communicatively coupled with and readable by the one or more processing devices and having stored therein processor-readable instructions which, when executed by the one or more processing devices (fig. 1), cause the one or more processing devices to perform operations comprising: 
receiving one or more user specifications (i.e. memberships) indicative of one or more media content events (i.e. access to content on the provider) (fig. 5-6; p. 0044, 0052); 
identifying one or more media content events corresponding to the one or more user specifications (i.e. membership access to content) (figs. 5-6, p. 0044, 0052); 
identifying different content sources that provide access to a first media content event of the one or more media events identified as corresponding to the one or more user specifications (i.e. member or not, vs cost to view) (figs. 5-6; p. 0044); 
causing presenting on a display controlled by the media device of a listing that indicates one or more media content events identified as corresponding to the one or more user specifications (i.e. membership status for providers) (fig 5; p. 0044); 
receiving one or more user selections for accessing the first media content event from a selected content source from the different content sources that provide access to the first content event (i.e. after renting content), and, consequent to one or more user selections facilitating presentation of the first media content event (fig. 8; p. 0045); 
receiving at least one subsequent user selection corresponding to a second media content event (i.e. selecting another movie) (p. 0044-0045).
Davidson is silent regarding a system comprising: 
learning one or more commands from the one or more user selections for accessing the first media content event from the selected content source, where the selected content source is learned to be a preferred content source; 
Angiolillo teaches a system comprising: 
learning one or more commands (i.e. history of user actions) from the one or more user selections for accessing the first media content event from the selected content source, where the selected content source is learned to be a preferred content source (i.e. trusted most often source) (p. 0032);
responsive to the at least one subsequent user selection (i.e. requesting content from a trusted source), performing one or more learned operations associated with accessing the second media content event (i.e. content from trusted source), where the one or more learned operations comprise using the learned one or more commands to facilitate access to the second media content event from the selected content source (i.e. trusted source listed first) (fig. 3C; p. 0031-0033).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided a trusted source as taught by Angiolillo to the system of Davidson to quickly find a trusted most used source (p. 0032).

Claim 2, Davidson is silent regarding the system as recited in claim 1, where the one or more learned operations allow for immediate access to the second media content event from the selected content source so that a user does not need to make one or more of the learned operations to access the second media content event from the selected content source.
Angiolillo teaches the system as recited in claim 1, where the one or more learned operations allow for immediate access to the second media content event from the selected content source so that a user does not need to make one or more of the learned operations to access the second media content event from the selected content source (i.e. content from trusted source listed first based on learning history of user actions) (p. 0031-0032).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided a trusted source as taught by Angiolillo to the system of Davidson to quickly find a trusted most used source (p. 0032).

Claim 3, Davidson is silent regarding the system as recited in claim 2, where the one or more learned operations cause the second media content event to be played.
Angiolillo teaches the system as recited in claim 2, where the one or more learned operations cause the second media content event to be played (i.e. history of user actions include playing content) (p. 0031-0032).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided a trusted source as taught by Angiolillo to the system of Davidson to quickly find a trusted most used source (p. 0032).

Claim 4, Davidson is silent regarding the system as recited in claim 3, where the one or more learned operations at least partially correspond to accessing a graphical user interface system of the selected content source.
Angiolillo teaches the system as recited in claim 3, where the one or more learned operations at least partially correspond to accessing a graphical user interface system of the selected content source (i.e. history of user actions include selecting content from the user interface) (p. 0031-0032).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided a trusted source as taught by Angiolillo to the system of Davidson to quickly find a trusted most used source (p. 0032).

Claim 5, Davidson is silent the system as recited in claim 1, the operations further comprising: 
after the selected content source is learned to be the preferred content source, identifying the selected content source as the preferred content source in one or more subsequent listing presented to a user.
Angiolillo teaches the system as recited in claim 1, the operations further comprising: 
after the selected content source is learned to be the preferred content source (i.e. trusted content source), identifying the selected content source as the preferred content source in one or more subsequent listing presented to a user (i.e. trusted source listed first) (fig. 3C; p. 0031-0032).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided a trusted source as taught by Angiolillo to the system of Davidson to quickly find a trusted most used source (p. 0032).

Claim 6, Davidson is silent regarding the system as recited in claim 1, the operations further comprising: 
generating an emulated command list that is associated with the selected content provider; 
using the emulated command list in identifying the second media content event.
Angiolillo teaches the system as recited in claim 1, the operations further comprising: 
generating an emulated command list (i.e. usage information) that is associated with the selected content provider (i.e. content sources) (p. 0032); 
using the emulated command list in identifying the second media content event (i.e. identify most often used sources) (p. 0032).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided a trusted source as taught by Angiolillo to the system of Davidson to quickly find a trusted most used source (p. 0032).

Claim 7, Davidson is silent regarding the system as recited in claim 1, the operations further comprising: 
receiving a plurality of selections correspond a second content source of the different content sources; 
determining, based at least in part on the plurality of selections, the second content source to be a most often used content source; and 
identifying the selected content source as the most often used content source in one or more subsequent listing presented to a user.
Angiolillo teaches the system as recited in claim 1, the operations further comprising: 
receiving a plurality of selections correspond a second content source of the different content sources (i.e. history of user actions) (p. 0032); 
determining, based at least in part on the plurality of selections (i.e. usage information), the second content source to be a most often used content source (i.e. most used source) (p. 0032); and 
identifying the selected content source as the most often used content source in one or more subsequent listing presented to a user (i.e. most often used source listed first) (fig. 3C; p. 0032).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided a trusted source as taught by Angiolillo to the system of Davidson to quickly find a trusted most used source (p. 0032).

Claim 8 recites “one or more non-transitory, machine-readable media having machine-readable instructions thereon which, when executed by one or more processing devices, cause the one or more processing devices to perform operations” to perform the steps of claim 1.  Davidson inherently teaches “one or more non-transitory, machine-readable media having machine-readable instructions thereon which, when executed by one or more processing devices, cause the one or more processing devices to perform operations” to perform the steps of claim 1.  
Claim 9 recites “one or more non-transitory, machine-readable media having machine-readable instructions thereon which, when executed by one or more processing devices, cause the one or more processing devices to perform operations” to perform the steps of claim 2.  Davidson inherently teaches “one or more non-transitory, machine-readable media having machine-readable instructions thereon which, when executed by one or more processing devices, cause the one or more processing devices to perform operations” to perform the steps of claim 2.  
Claim 10 recites “one or more non-transitory, machine-readable media having machine-readable instructions thereon which, when executed by one or more processing devices, cause the one or more processing devices to perform operations” to perform the steps of claim 3.  Davidson inherently teaches “one or more non-transitory, machine-readable media having machine-readable instructions thereon which, when executed by one or more processing devices, cause the one or more processing devices to perform operations” to perform the steps of claim 3.  
Claim 11 recites “one or more non-transitory, machine-readable media having machine-readable instructions thereon which, when executed by one or more processing devices, cause the one or more processing devices to perform operations” to perform the steps of claim 4.  Davidson inherently teaches “one or more non-transitory, machine-readable media having machine-readable instructions thereon which, when executed by one or more processing devices, cause the one or more processing devices to perform operations” to perform the steps of claim 4.  
Claim 12 recites “one or more non-transitory, machine-readable media having machine-readable instructions thereon which, when executed by one or more processing devices, cause the one or more processing devices to perform operations” to perform the steps of claim 5.  Davidson inherently teaches “one or more non-transitory, machine-readable media having machine-readable instructions thereon which, when executed by one or more processing devices, cause the one or more processing devices to perform operations” to perform the steps of claim 5.  
Claim 13 recites “one or more non-transitory, machine-readable media having machine-readable instructions thereon which, when executed by one or more processing devices, cause the one or more processing devices to perform operations” to perform the steps of claim 6.  Davidson inherently teaches “one or more non-transitory, machine-readable media having machine-readable instructions thereon which, when executed by one or more processing devices, cause the one or more processing devices to perform operations” to perform the steps of claim 6.  
Claim 14 recites “one or more non-transitory, machine-readable media having machine-readable instructions thereon which, when executed by one or more processing devices, cause the one or more processing devices to perform operations” to perform the steps of claim 7.  Davidson inherently teaches “one or more non-transitory, machine-readable media having machine-readable instructions thereon which, when executed by one or more processing devices, cause the one or more processing devices to perform operations” to perform the steps of claim 7.  
Claim 15 is analyzed and interpreted as a method of claim 1.
Claim 16 is analyzed and interpreted as a method of claim 2.
Claim 17 is analyzed and interpreted as a method of claim 3.
Claim 18 is analyzed and interpreted as a method of claim 4.
Claim 19 is analyzed and interpreted as a method of claim 5.
Claim 20 is analyzed and interpreted as a method of claim 6.

Conclusion
Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170244802 A1	VanBlon; Russell Speight et al.
US 20170048476 A1	Freiin von Kapri; Anette et al.
US 20150382031 A1	Truong; Jeffery et al.
US 20140223480 A1	Berry; Matthew et al.
US 20120311068 A1	Gladwin; S. Christopher et al.
US 20110107374 A1	Roberts; Brian F. et al.
US 20090031345 A1	Vagnati; Michelle L.
US 20050102696 A1	Westberg, Thomas E.
US 20040268403 A1	Krieger, Allyson M.  et al.
US 20040216156 A1	Wagner, Mark

Inquiries


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710. The examiner can normally be reached 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/           Primary Examiner, Art Unit 2426                                                                                                                                                                                             12/1/2022